Exhibit 10.1

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (“Agreement”) is
made and entered into as of this 26th day of October, 2006, by and between COST
PLUS, INC., a California corporation (“Seller”), and INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation, or assignee (“Buyer”).

W I T N E S S E T H T H A T :

WHEREAS, Buyer wishes to purchase, and Seller wishes to sell, the Property (as
hereinafter defined), but only upon the terms and conditions hereinafter set
forth;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, do hereby agree as follows:

Section 1. Definitions and Exhibits.

1.1 Definitions. For purposes of this Agreement, each of the following terms,
when used herein with an initial capital letter, shall have the meaning ascribed
to it as follows:

Agreement. This Purchase and Sale Agreement and Joint Escrow Instructions.

Broker. NAI BT Commercial Real Estate.

Building. The warehouse building containing approximately 1,010,903 square feet,
which is located on the Land and known locally as Parcel 4 of the Shirley T.
Holland Industrial Park.

Closing. The closing and consummation of the purchase and sale of the Property
pursuant hereto, including, without limitation, the recording of the Deed in the
Clerk’s Office of the Circuit Court of Isle of Wight County, Virginia.

Closing Date. The date on which the Closing occurs as provided in Section 11.1.

Closing Documents. Seller’s Closing Documents (as defined in Section 11.2)
together with Buyer’s Closing Documents (as defined in Section 11.3).

 

1



--------------------------------------------------------------------------------

Contract Date. The date upon which this Agreement shall be deemed effective,
which shall be the date on which each of Seller and Buyer has executed this
Agreement and each of them has received a counterpart executed by the other,
which date shall be inserted in the blank first above written.

Deed. The Special Warranty Deed to be executed by Seller in the form attached
hereto and incorporated herein as Exhibit D.

Earnest Money. The amount deposited by Buyer in escrow with Escrow Agent as
earnest money pursuant to the terms and conditions of Section 3, together with
any interest earned thereon (which shall follow principal).

Environmental Matter. Any matter or circumstance related in any manner
whatsoever to (i) the disposal or release of solid, liquid or gaseous waste into
the environment, (ii) the treatment, storage, disposal or other handling of any
Hazardous Materials, (iii) the placement of structures or materials into waters
of the United States, (iv) above-ground or underground storage tanks used for
the storage of petroleum, petroleum products, or Hazardous Materials, or (v) the
presence of any Hazardous Materials, including, but not limited to, asbestos, in
any building, structure or workplace, which matter or circumstance exists at the
Property on or before the Closing Date.

Escrow Agent. Chicago Title & Trust Company in Chicago, Illinois, acting as
Escrow Agent pursuant to the terms and conditions of Section 3 and the Escrow
Agreement.

Escrow Agreement. That certain Earnest Money Escrow Agreement of even date
herewith among Seller, Buyer and Escrow Agent referred to in Section 3 and
attached hereto and incorporated herein as Exhibit A.

Franz Property. All that tract or parcel of land described or depicted on
Exhibit B-2 attached hereto and incorporated herein, containing approximately
2.362 acres.

Governmental Requirements. Laws, rules and regulations of federal, state and
local governmental authorities having jurisdiction over the Property including,
but not limited to, environmental laws, rules and regulations and zoning laws,
rules and regulations.

Hazardous Materials. As defined in Section 6.3.

Improved Land. All that tract or parcel of land described or depicted on Exhibit
B-1 attached hereto and incorporated herein, containing approximately 81.852
acres. The Improvements are located on the Improved Land.

Improvements. The Building and any other buildings, structures and improvements
located upon the Improved Land.

Inspection Date. As defined in Section 6.6.

 

2



--------------------------------------------------------------------------------

Intangible Interests. All intangible personal property used in the operation of,
located at, or associated with the Property, including without limitation
transferable permits, licenses, entitlements, certificates, approvals, and
consents granted or issued by any governmental or quasi-governmental agency; all
warranties and guarantees, if any, by third parties covering the Property and
the improvements, including without limitation all warranties and guarantees by
architects, contractors, subcontractors, engineers, and/or vendors; and all
rights and claims that Seller has or may have against third parties with respect
to the Property.

Land. Collectively, the Improved Land and the Franz Property.

Parties. Seller and Buyer, collectively.

Permitted Title Exceptions. Those matters approved by Buyer on or before the
Inspection Date, those matters identified on Exhibit C attached hereto and
incorporated herein, and, to the extent not included in Exhibit C, current and
future property taxes and assessments not yet due and payable, any zoning laws
and ordinances, any existing general utility easements serving the Property and
any other rights or interests recorded in the public records where the Land is
located.

Property. All of Seller’s right, title and interest in, to and under the
following property:

(i) The Franz Property and all improvements located thereon (the “Franz
Improvements”);

(ii) The Improved Land;

(iii) The Improvements;

(iv) The Intangible Interests; and

(v) All rights of way or use, licenses, tenements, hereditaments, appurtenances
and easements now or hereafter belonging or pertaining to any of the foregoing,
except those, if any, hereinafter reserved to Seller.

Proration Date. The effective date of the prorations provided in Section 4.2,
which is 11:59 p.m. on the eve of the Closing Date.

Purchase Price. The purchase price for the Property described in Section 4.1.

Seller Related Parties. As defined in Section 18.13.

Title Commitment. As defined in Section 5.

Title Insurer. Chicago Title & Trust Company.

 

3



--------------------------------------------------------------------------------

1.2 Exhibits. Attached hereto and forming an integral part of this Agreement are
the following exhibits, all of which are incorporated into this Agreement as
fully as if the contents thereof were set out in full herein at each point of
reference thereto:

 

Exhibit A -    Escrow Agreement Exhibit B-1-    Description of Improved Land
Exhibit B-2-    Description of Franz Property Exhibit C -    Permitted Title
Exceptions Exhibit D -    Form of Special Warranty Deed Exhibit E -   
Non-Foreign Certificate Exhibit F-    General Assignment Exhibit G -    Lease
Exhibit H -    Form R-5

Section 2. Purchase and Sale. Subject to and in accordance with the terms and
provisions hereof, Seller agrees to sell and Buyer agrees to purchase the
Property.

Section 3. Deposit.

3.1 Earnest Money. Buyer shall deposit with the Escrow Agent, whose address is:
171 N. Clark Street, Chicago, Illinois 60601, Attention: Nancy Castro,
Telephone: 312-223-2709, Facsimile: 312-223-2108, the sum of ONE MILLION DOLLARS
($1,000,000) (the “Deposit”) upon full execution of this Agreement. The Deposit
and all interest accruing thereon shall be referred to collectively as the
“Earnest Money”. The Escrow Agent shall invest the Earnest Money in an interest
bearing account of an FDIC-insured bank, and the Earnest Money shall be held by
Escrow Agent until applied at Closing in accordance with this Agreement or until
the Earnest Money is otherwise disbursed in accordance with this Agreement. The
Earnest Money shall be retained or refunded, as the case may be, in accordance
with the terms of this Agreement and, except if Buyer defaults on its
obligations under this Agreement resulting in termination of this Agreement by
Seller, shall be applied as a credit against the Purchase Price at Closing.
Notwithstanding the foregoing, Buyer may unilaterally withdraw the Earnest Money
on or before the Inspection Date in which event this Agreement shall
automatically terminate. Seller and Buyer agree to sign all forms required by
Escrow Agent for the holding and investing of the Earnest Money, such as IRS and
bank account forms, and for such purposes the Earnest Money shall be considered
the property of Buyer until such time as Escrow Agent disburses the Earnest
Money to either Seller or Buyer pursuant to this Agreement. The preceding
sentence shall not change in any way the other provisions in this Agreement
concerning the holding and disbursing of the Earnest Money.

 

4



--------------------------------------------------------------------------------

3.2 Escrow Agent Instructions. The terms and conditions set forth in this
Agreement shall constitute both an agreement between Seller and Buyer and
instructions for the Escrow Agent. If there is any conflict or inconsistency
between this Agreement and any separate or additional instructions required by
Escrow Agent (“Additional Instructions”), this Agreement shall prevail and
govern. The Additional Instructions shall not modify or amend the provisions of
this Agreement unless otherwise expressly set forth by mutual written
instructions or consent of Buyer and Seller.

Section 4. Purchase Price.

4.1 Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be FIFTY TWO MILLION TWO HUNDRED SEVENTY-FIVE THOUSAND DOLLARS
($52,275,000), of which Fifty Two Million Dollars ($52,000,000) shall be
allocated to the Improved Land, the Improvements, the Intangibles and all rights
of way or use, licenses, tenements, hereditaments, appurtenances and easements
now or hereafter belonging or pertaining to any of the foregoing and of which
Two Hundred Seventy-Five Thousand Dollars ($275,000) shall be allocated to the
Franz Property and all improvements located thereon.

The Purchase Price, as adjusted by the prorations provided in Section 4.2 and as
reduced by the Earnest Money (which, unless otherwise disbursed hereunder, shall
be disbursed by Escrow Agent at the Closing to Seller as a portion of the
Purchase Price), shall be deposited by Buyer with the Escrow Agent at the
Closing in United States dollars, by Federal Reserve System wire transfer or
other immediately available funds acceptable to Escrow Agent.

4.2 Prorations. The following items shall be prorated between Seller and Buyer
as of the Proration Date, and prorations favoring Buyer, to the extent
determinable as of the Proration Date, shall reduce the Purchase Price payable
by Buyer at the Closing, and such prorations favoring Seller, to the extent
determinable as of the Proration Date, shall increase the Purchase Price payable
by Buyer at the Closing:

4.2.1 Isle of Wight County property taxes and assessments of every nature,
including storm water fees, for the tax period of Closing.

4.2.2 Sanitary sewer taxes, assessments and utility charges, if any.

4.2.3 Operating expenses of the Property, if any.

4.2.4 If the parties make any errors in the closing prorations or if they
subsequently determine that any dollar amount prorated is or was incorrect, each
agrees, upon notice from the other within six (6) months after the Closing, to
make any adjustment necessary to correct the error, including payment of any
amount to the other then determined to be owing.

 

5



--------------------------------------------------------------------------------

Buyer and Seller shall promptly pay to the other party any amount due to the
other party as a result of any proration required under this Section 4.2. All
amounts due hereunder shall be payable no later than twenty (20) days after
demand by the payee. The terms and conditions set forth in this Section 4.2
shall expressly survive the Closing hereunder only for the period of time
necessary to achieve final prorations of all amounts due and owing hereunder,
but in any event no later than two (2) years after the Closing.

Section 4.3. Intentionally Deleted.

Section 5. Title to the Land and the Improvements. The Land, the Improvements
and the Franz Improvements are to be sold and conveyed by Seller to Buyer, and
accepted by Buyer from Seller, subject to (i) those items listed on Exhibit C
attached hereto and by this reference made a part hereof, (ii) nondelinquent
general, special and supplemental real property taxes and assessments, and
(iii) all other covenants, conditions, restrictions, easements, licenses,
reservations, rights of way and other matters that are either recorded against
the Land or which are reflected in the Survey, herein defined, and that are not
objected to by Buyer pursuant to this Section 5 of this Agreement. Seller shall
convey good and insurable title to the Land, the Improvements and the Franz
Improvements to Buyer in the form of the Deed. Buyer shall have the option of
taking title to the Improved Land and the Improvements by a Deed separate from
the Deed to the Franz Property and the Franz Improvements and may also direct
Seller to convey title to the Franz Property and the Franz Improvements to a
separate entity affiliated with Buyer. Seller shall obtain a current Urban
ALTA/ACSM spotted survey (the “Survey”) in accordance with the minimum standard
detail requirements for ALTA/ACSM Land Title surveys established and adopted by
ALTA and ACSM in 2005 including all Title A Optional Responsibilities Items 1-4,
6, 7(a), (b)(1), (c), 8, 9, 10, 11(a), 12-16 certified to Buyer, its successors
and assigns, lenders and the Title Insurer. Additionally, Seller shall obtain
from the Title Insurer through Pioneer Title Co., an agent of the Title Insurer,
an owner’s title insurance commitment on the current ALTA Extended Coverage
form, in the amount of the Purchase Price and naming Buyer as the proposed
insured (the “Title Commitment”), together with copies of all documents shown in
the Title Commitment as exceptions to the title to the Property. Buyer shall
have ten (10) calendar days after receipt of the Survey, Title Commitment and
copies of all exceptions to give written notice to Seller of any objections
which Buyer may have to the title to the Land. If Buyer fails to give any notice
to Seller by such date, Buyer shall be deemed to have waived such right to
object to any title exceptions or defects except with respect to title
exceptions or defects of which Buyer receives notice following its required time
to notify Seller. If Buyer does give Seller timely notice of objection to any
other title exceptions or defects, Seller shall then have the right, but not the
obligation, for a period of five (5) calendar days after such notice, to
reasonably cure or satisfy such objection. The procurement by Seller, at its
sole expense, of an endorsement to the Title Commitment, insuring Buyer against
any title exceptions or defects, shall be deemed a cure by Seller of such
exception or defect. Notwithstanding the foregoing, Seller shall in all events
be required to cure, at or before the Closing, monetary liens in a definite and
ascertainable amount and all other title exceptions or defects caused by
Seller’s intentional and wrongful acts that may be cured by the payment of
money. If such objection is not so timely and reasonably cured, then Buyer
shall, within five (5) calendar days thereafter, elect, by written notice given
to Seller on or before such fifth (5th) day, either to (a) terminate this
Agreement, in which case the

 

6



--------------------------------------------------------------------------------

Earnest Money shall be returned to Buyer by Escrow Agent, and the parties shall
have no further rights or obligations hereunder, except for those which
expressly survive any such termination, or (b) waive its objections hereunder
and proceed with the transaction pursuant to the remaining terms and conditions
of this Agreement. If Buyer fails to give Seller notice of its election by such
time, it shall be deemed to have elected the option contained in subparagraph
(b) above. If Seller does so reasonably cure or satisfy such objection, then
this Agreement shall continue in full force and effect. Buyer shall have the
right at any time to waive any objections that it may have made and, thereby, to
preserve this Agreement in full force and effect.

Section 6. Limitation on Warranties and Buyer’s Inspection.

6.1 Disclaimer of Representations and Warranties by Seller. BUYER HEREBY
ACKNOWLEDGES AND AGREES THAT THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE
MADE ON AN “AS IS, WHERE IS” BASIS AND THAT EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT, SELLER HAS NOT MADE, DOES NOT MAKE AND
SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES OR GUARANTIES
OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, PAST, PRESENT, FUTURE OR OTHERWISE, OF, AS TO, CONCERNING OR WITH
RESPECT TO, THE PROPERTY, INCLUDING, WITHOUT LIMITATION, (i) ENVIRONMENTAL
MATTERS RELATING TO THE PROPERTY OR ANY PORTION THEREOF, (ii) GEOLOGICAL
CONDITIONS, INCLUDING, WITHOUT LIMITATION, SUBSIDENCE, SUBSURFACE CONDITIONS,
WATER TABLE CONDITIONS, UNDERGROUND WATER RESERVOIRS, AND LIMITATIONS REGARDING
THE WITHDRAWAL OF WATER AND FAULTING, (iii) WHETHER OR NOT AND TO THE EXTENT TO
WHICH THE PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR
UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL
FLOOD HAZARD, (iv) DRAINAGE ISSUES, CONDITIONS OR PROBLEMS, (v) SOIL CONDITIONS,
INCLUDING THE EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR
CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF
ANY UNDERSHORING, (vi) THE ZONING OR OTHER LAND USE RESTRICTIONS TO WHICH THE
PROPERTY OR ANY PORTION THEREOF MAY BE SUBJECT, (vii) THE AVAILABILITY OF ANY
UTILITIES TO THE PROPERTY OR ANY PORTION THEREOF INCLUDING, WITHOUT LIMITATION,
WATER, SEWAGE, GAS AND ELECTRIC SERVICE, (viii) USAGES OF ADJOINING PROPERTY,
(ix) ACCESS TO THE PROPERTY OR ANY PORTION THEREOF, (x) THE VALUE, COMPLIANCE
WITH THE PLANS AND SPECIFICATIONS, SIZE, LOCATION, AGE, USE, DESIGN, QUALITY,
DESCRIPTION, DURABILITY, STRUCTURAL INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL
OR FINANCIAL CONDITION OF, THE PROPERTY, OR ANY PORTION THEREOF, OR ANY INCOME,
EXPENSES, CHARGES, LIENS, ENCUMBRANCES, RIGHTS, OR CLAIMS ON OR AFFECTING, OR
PERTAINING TO, THE PROPERTY OR ANY PART THEREOF, (xi) THE PRESENCE OF HAZARDOUS
MATERIALS (AS MORE FULLY DESCRIBED IN

 

7



--------------------------------------------------------------------------------

SECTION 6.3 BELOW) IN OR ON, UNDER OR IN THE VICINITY OF THE PROPERTY, (xii) THE
CONDITION OR USE OF THE PROPERTY OR COMPLIANCE OF THE PROPERTY WITH ANY OR ALL
PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL ORDINANCES, RULES, REGULATIONS
OR LAWS, BUILDING, FIRE OR ZONING ORDINANCES, CODES OR OTHER SIMILAR LAWS,
(xiii) THE EXISTENCE OR NON-EXISTENCE OF UNDERGROUND STORAGE TANKS, (xiv) ANY
OTHER MATTER AFFECTING THE STABILITY OR INTEGRITY OF THE LAND OR IMPROVEMENTS,
(xv) THE POTENTIAL FOR FURTHER DEVELOPMENT OF THE PROPERTY, (xvi) THE EXISTENCE
OF VESTED LAND USE, ZONING OR BUILDING ENTITLEMENTS AFFECTING THE PROPERTY, AND
(xvii) THE MERCHANTABILITY OF THE PROPERTY OR FITNESS OF THE PROPERTY FOR ANY
PARTICULAR PURPOSE (BUYER AFFIRMING THAT BUYER HAS NOT RELIED ON SELLER’S SKILL
OR JUDGMENT TO SELECT OR FURNISH THE PROPERTY FOR ANY PARTICULAR PURPOSE, AND
THAT SELLER MAKES NO WARRANTY THAT THE PROPERTY IS FIT FOR ANY PARTICULAR
PURPOSE).

6.2 Inspection by Buyer. Buyer acknowledges that it will complete all physical
and financial examinations relating to the acquisition of the Property hereunder
and, subject to the express representations and warranties of Seller contained
herein, will acquire the same solely on the basis of such examinations and the
title insurance protection afforded by the owner’s title insurance policy to be
issued pursuant to the Title Commitment and not on any information provided or
to be provided by Seller. Except as expressly set forth in this Agreement,
Seller makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered by Seller to Buyer
in connection with the transaction contemplated by this Agreement. Buyer
acknowledges and agrees that all materials, data and information delivered or
made available by Seller to Buyer in connection with the transaction
contemplated by this Agreement are provided to Buyer as a convenience only and
that any reliance on or use of such materials, data or information by Buyer
shall be at the sole risk of Buyer, except as otherwise expressly stated herein.
Without limiting the generality of the foregoing provisions, Buyer acknowledges
and agrees that (a) any environmental or other report with respect to the
Property which is delivered or made available by Seller to Buyer shall be for
general informational purposes only, (b) Buyer shall not have any right to rely
on any such report delivered or made available by Seller to Buyer, but rather
will rely on its own inspections and investigations of the Property and any
reports commissioned by Buyer with respect thereto, and (c) neither Seller, any
affiliate of Seller, nor the person or entity which prepared any such report
delivered or made available by Seller to Buyer shall have any liability to Buyer
for any inaccuracy in or omission from any such report. Buyer further
acknowledges and agrees that any information provided or to be provided with
respect to the Property including, without limitation, any due diligence
materials, was obtained from a variety of sources and that, except for the
express representations and warranties contained in this Agreement, Seller has
not made any independent investigation or verification of such information and
makes no representations as to the accuracy or completeness of such information.
Seller shall not be liable for any failure to investigate the Property nor shall
Seller be bound in any manner by any verbal or written statements,
representations, appraisals, environmental assessment reports, or other
information pertaining to the Property or the operation thereof, furnished by
Seller or by any real estate

 

8



--------------------------------------------------------------------------------

broker, attorney, agent, representative, employee, servant or other person
acting on Seller’s behalf, except as expressly set forth herein. It is expressly
understood and agreed that the amount of the Purchase Price reflects, and the
Property is being sold by Seller and purchased by Buyer subject to, the
foregoing disclaimers, which shall survive Closing.

6.3 Waiver and Release by Buyer. Except as otherwise expressly set forth in this
Agreement, Buyer, for itself and any entity affiliated with Buyer, waives and
releases Seller, the Seller Related Parties and their respective employees,
agents, officers, trustees, directors and shareholders from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs or
expenses of whatever kind or nature, known or unknown, existing and future,
contingent or otherwise (including any action or proceeding, brought or
threatened, or ordered by any appropriate governmental entity) made, incurred,
or suffered by Buyer or any entity affiliated with Buyer relating to the
presence, misuse, use, disposal, release or threatened release of any hazardous
or toxic materials, chemicals or wastes at the Property and any liability or
claim related to the Property arising under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Resource Conservation and Recovery Act, and the
Toxic Substance Control Act, all as amended, or any other cause of action based
on any other state, local, or federal environmental law, rule or regulation;
provided, however, the foregoing waiver and release shall not apply to (i) the
release by Seller of Hazardous Materials at or affecting the Property or
violations by Seller of environmental laws to the extent affecting the Property
or (ii) violations of environmental laws within the actual knowledge of Seller
and not disclosed to Buyer prior to Closing. As used herein, “Hazardous
Materials” shall mean substances which are designated, defined or classified as
a hazardous substance, hazardous material or contaminant under applicable
environmental laws currently in effect as of the Contract Date. Buyer
acknowledges that unknown and unsuspected Hazardous Materials may hereafter be
discovered on or about the Property, and Buyer knowingly releases Seller and the
Seller Related Parties from any and all liability related thereto (except as
expressly provided above). Buyer hereby agrees, represents and warrants that the
matters released herein are not limited to matters which are known, disclosed,
suspected or foreseeable.

 

            Seller’s Initials     Buyer’s Initials

The provisions of this Section 6.3 shall survive indefinitely any Closing or
termination of this Agreement and shall not be merged into the Closing
Documents.

6.4 Physical and Document Inspection. Not later than two (2) business days after
full execution of this Agreement, Seller shall deliver to Buyer complete copies
of each of the following documents related to the Property that it has in its
possession or control: (a) a Phase I environmental report and an ALTA survey of
the Property, and (b) plans and specifications and a certificate of occupancy
for the Building.

6.5 Buyer’s Inspection. Buyer and its agents shall have the right, from time to
time prior to the Closing, to enter upon the Property to examine the same and
the condition thereof, and to conduct such surveys and to make all such
engineering and other inspections, tests and studies as Buyer shall determine to
be reasonably necessary, all at Buyer’s sole cost and expense; provided,
however, Buyer shall not conduct any environmental investigations of the

 

9



--------------------------------------------------------------------------------

Property beyond a Phase I environmental site assessment (i.e. no sampling or
drilling) without obtaining Seller’s prior written consent. Buyer agrees to give
Seller at least twenty-four (24) hours advance written notice of such
examinations or surveys and to conduct such examinations or surveys during
normal business hours. Unless Seller waives such right in writing, a
representative of Seller must be present with Buyer during all examinations or
surveys of the Property conducted by Buyer. Buyer agrees to restore the Property
to its condition prior to any such examinations or surveys immediately after
conducting the same. Buyer hereby indemnifies and holds Seller harmless from and
against any claims for injury or death to persons, damage to property or other
losses, damages or claims, including, in each instance, attorneys’ fees and
litigation costs, to the extent arising out of any action of any person or firm
entering the Property on Buyer’s behalf as aforesaid, which indemnity shall
survive the Closing and any termination of this Agreement without the Closing
having occurred.

6.6 Formal Inspection Period. Notwithstanding Buyer’s right of inspection
contained in Section 6.5 above, with respect to the condition of the Property,
Buyer’s obligation to close under this Agreement is subject to and conditioned
upon Buyer’s investigation and study of and satisfaction with the Property.
Buyer shall have until 5:00 p.m. Eastern Standard time on the sixtieth
(60th) day following full execution of this Agreement (the “Inspection Date”),
to make any such investigations and studies with respect to the Property as
Buyer deems appropriate, and to terminate this Agreement, by written notice to
Seller, to be given on or before the Inspection Date, if Buyer is not, for any
reason, satisfied with the Property. If Buyer fails timely to give notice of
such termination, then Buyer’s rights under this Section 6.6 shall be deemed to
have been waived by Buyer and this Agreement shall remain in full force and
effect without any longer being subject to this Section 6.6. If Buyer does give
notice of termination on or before the Inspection Date, the Earnest Money shall
be refunded to Buyer by Escrow Agent, and the parties shall have no further
rights or obligations hereunder, except for those which expressly survive any
such termination, and, thereafter, Buyer shall promptly provide to Seller,
without charge and without warranty, copies of any reports, surveys, drawings,
tests or other written documents obtained by Buyer from third parties with
respect to the Property.

6.7 Intentionally Deleted.

Section 7. Intentionally Deleted.

Section 8. Representations and Warranties.

As of the Contract Date, Seller hereby warrants and represents to Buyer as
follows:

8.1 No Litigation. Seller has not received any written notice of any actual,
pending or threatened litigation or proceeding, including, without limitation,
condemnation or other exercise of the power of eminent domain, by any
organization, person, individual or governmental agency against Seller with
respect to the Property or against the Property. Seller has no actual knowledge
of any other pending or threatened litigation, condemnation or other exercise of
the power of eminent domain which would affect the Property.

 

10



--------------------------------------------------------------------------------

8.2 No Violation of Law. Seller has received no written notice from any
governmental authority alleging or asserting that the Property is not in
compliance with applicable Governmental Requirements.

8.3 Authority. Seller is a duly organized and validly formed corporation under
the laws of the State of California, is in good standing in the State of
California, is not subject to any voluntary or involuntary bankruptcy or other
proceeding for dissolution or liquidation thereof, has obtained all requisite
authorizations to enter into this Agreement with Buyer and to consummate and
close the purchase and sale of the Property pursuant hereto, and that the
parties executing this Agreement on behalf of Seller are duly authorized to do
so.

8.4 Non-Foreign Status. Seller is not a “foreign person” as that term is defined
in the Internal Revenue Code of 1986, as amended and the Regulations promulgated
pursuant thereto.

8.5 No Leases. There are no leases, licenses, or other rights of occupancy in
effect at the Property.

8.6 Other Buyers. Other than this Agreement and Seller’s loan facility and/or
credit agreements with Bank of America, there is no binding agreement,
understanding, letter of intent, or other commitment or arrangement of any kind
between Seller and any other person, firm, corporation, or other entity relating
to the sale, lease, or other disposition of the Property or any portion or
component thereof.

8.7 Performance Under Contract. To Seller’s knowledge, Seller’s entering into
this Agreement does not and at the time of Closing will not violate any
provisions of any agreement or judicial order to which Seller is a party or to
which Seller or the Property is subject.

Whenever a representation and warranty made by Seller in this Section 8 is
limited to Seller’s “knowledge” or “actual knowledge”, such term shall mean the
current actual knowledge of the authorized representative of Seller responsible,
on behalf of Seller, for the acquisition, development, leasing, management,
operation and disposition of the Property and construction of the Improvements,
without any independent inquiry or investigation and without any personal
liability on the part of any of them, and the knowledge of no other past,
present or future employee of Seller shall be imputed to Seller for the purposes
hereof. The foregoing definition of “knowledge” or “actual knowledge” shall
apply to such terms wherever used in this Agreement with respect to statements,
warranties or actions of Seller, including, without limitation, Section 6.3.

Section 9. Buyer’s Conditions to Closing.

9.1 Seller’s Representations and Warranties. The representations and warranties
contained in Section 8 are true and correct in all material respects at Closing.
The representations and warranties contained in Section 8 shall survive Closing
for a period of one year following the Closing Date (except for 8.3 and 8.4
which shall survive for a period of four years) and shall terminate upon
expiration of such one year period, except as to claims asserted in writing by
Buyer prior to that time.

 

11



--------------------------------------------------------------------------------

9.2 Seller’s Compliance. Seller shall have complied with each and every
condition and material covenant of this Agreement to be kept or complied with by
Seller.

9.3 ALTA Survey. Buyer shall have obtained the Survey in a form reasonably
satisfactory to Buyer.

Section 10. No Leases. Seller will not, so long as this Agreement remains in
effect, enter into any leases, licenses, or occupancy agreements affecting the
Property.

Section 11. Closing.

11.1 Time and Place. Provided that all of the conditions set forth in this
Agreement are theretofore fully satisfied or performed, the Closing shall be
conducted by Escrow Agent, at its offices at 171 North Clark Street, Chicago,
Illinois 60601, commencing at 10:00 a.m., on a date selected by Buyer and
reasonably acceptable to Seller, but in no event later than December 15, 2006.
Seller and Buyer will execute and deliver to Escrow Agent such closing
instructions, either jointly or separately, not later than the day before the
date of Closing, as may be necessary to enable Escrow Agent to administer and
complete the Closing in accordance with the provisions of this Agreement and the
Additional Instructions.

11.2 Seller’s Closing Documents. For and in consideration of, and as a condition
precedent to, Buyer’s delivery to Seller of the Purchase Price, Seller shall
obtain and deliver to Buyer, or cause to be obtained and delivered to Buyer, at
the Closing the following documents (collectively, the “Seller’s Closing
Documents”, all of which shall be duly executed and witnessed, which documents
Buyer agrees to execute where required):

11.2.1 A Deed, in the form attached as Exhibit D as to the Improved Land and the
Improvements and in the form attached as Exhibit D-1 as to the Franz Property
and the Franz Improvements, conveying to Buyer (or in the case of the Franz
Property and the Franz Improvements to the Buyer’s designated affiliate), all of
Seller’s right, title and interest in and to the Improved Land and Improvements,
and the Franz Property and the Franz Improvements, respectively, subject to the
Permitted Title Exceptions and such other exceptions as are permitted by
Section 5.

11.2.2 A Non-Foreign Certificate, in the form attached as Exhibit E;

11.2.3 Such evidence as the Title Insurer shall reasonably require as to the
authority of the parties acting on behalf of Seller and Buyer to enter into this
Agreement and to discharge the obligations of Seller and Buyer pursuant hereto;

11.2.4 That certain Form R-5 as required by the Virginia Department of Taxation,
duly executed by Seller, in the form attached as Exhibit H (as attached, the
“Form R-5”);

 

12



--------------------------------------------------------------------------------

11.2.5 A closing statement;

11.2.6 An affidavit of title or other affidavit customarily required of sellers
by the Title Insurer to remove the standard exceptions from an owner’s ALTA
extended coverage title insurance policy which are capable of being removed by
such an affidavit;

11.2.7 A General Assignment in the form attached hereto as Exhibit F;

11.2.8 A current ALTA Owner’s Extended Coverage Policy of Title Insurance issued
by the Title Insurer (or, at the election of the Buyer and at Seller’s expense,
two such policies, one insuring the Buyer’s title to the Improved Land and
Improvements and the other insuring Buyer’s designated affiliate’s title to the
Franz Property and the Franz Improvements), in the amount of the Purchase Price
(or in the case of two policies, each policy being in the amount allocated to
the Improved Land and the Improvements and the Franz Property and Franz
Improvements, respectively, in Section 4.1) and showing title to the Property
vested in Buyer and Buyer’s designated affiliate, if applicable, subject to the
Permitted Title Exceptions, with such endorsements as Buyer shall reasonably
request and which shall include 3.1 zoning with parking, comprehensive,
subdivision, utility facility, survey, access, single tax lot, waiver of the
creditors’ rights exception, waiver of the arbitration clause and environmental
lien endorsements;

11.2.9 A lease agreement, substantially in the form attached hereto as
Exhibit G, whereby Seller agrees to lease from Buyer (or IWSGT, as applicable),
and Buyer agrees to lease (or cause to be leased) to Seller, the Improved Land
and Improvements;

11.2.10 Insurance certificate in the form as is required by the lease naming the
Buyer’s assignee and lender as insured parties;

11.2.11 Estoppel certificate executed by Seller, as lessee, in a commercially
reasonable form; and

11.2.12 Such further instructions, documents and information as Buyer or Title
Insurer may reasonably request as necessary to consummate the purchase and sale
contemplated by this Agreement. Seller agrees to furnish a separate set of
Seller’s Closing Documents, appropriately modified from the Exhibits attached to
this Agreement, if requested by Buyer in order to separate the conveyance of the
Improved Land and the Improvements from the conveyance of the Franz Property and
the Franz Improvements.

 

13



--------------------------------------------------------------------------------

11.3 Buyer’s Closing Documents. For and in consideration of, and as a condition
precedent to, Seller’s delivery to Buyer of the Deed, Buyer shall obtain and
deliver to Seller, or cause to be obtained and delivered to Seller, at the
Closing the following documents (collectively, the “Buyer’s Closing Documents”,
all of which shall be duly executed and witnessed, which documents Seller agrees
to execute where required):

11.3.1 Such evidence as the Title Insurer shall reasonably require as to the
authority of the parties acting on behalf of Seller and Buyer to enter into this
Agreement and to discharge the obligations of Seller and Buyer pursuant hereto;

11.3.2 A closing statement;

11.3.3 A General Assignment in the form attached hereto as Exhibit F;

11.3.4 A lease agreement, in the form attached hereto as Exhibit G, whereby
Seller agrees to lease from Buyer (or IWSGT, as applicable), and Buyer agrees to
lease (or cause to be leased) to Seller, the Improved Land and Improvements; and

11.3.5 Such further instructions, documents and information as Seller or Title
Insurer may reasonably request as necessary to consummate the purchase and sale
contemplated by this Agreement. Buyer agrees to furnish a separate set of
Buyer’s Closing Documents, appropriately modified from the Exhibits attached to
this Agreement, in order to separate the conveyance of the Improved Land and the
Improvements from the conveyance of the Franz Property and the Franz
Improvements as determined by Buyer.

11.4 Costs. At the Closing, Seller and Buyer shall pay their own respective
costs incurred with respect to the consummation of the purchase and sale of the
Property as contemplated herein, including, without limitation, attorneys’ fees.
Seller shall be responsible for payment of the Virginia Grantor’s tax due under
Section 58.1-802 of the Code of Virginia of 1950, as amended (the “Va. Code”),
the Virginia recordation tax on the Deed, or Deeds if applicable, and the lease
agreement under Section 58.1-801 and Section 58.1-807 of the Va. Code,
respectively, all Isle of Wight County recordation taxes imposed under
Section 58.1-814 of the Va. Code, Escrow Agent fees, recording fees, closing
costs, all Survey costs and the premium to Pioneer Title Co. for an ALTA owner’s
standard policy, or policies if applicable, of title insurance (with all
endorsements).

Section 12. Default and Remedies.

12.1 Buyer’s Default. In the event of a default by Buyer under the terms of this
Agreement and continuation of such default for a period of five (5) calendar
days after receipt of written notice from Seller (except that no such notice
shall be required for a failure by Buyer to tender the Purchase Price and
execute the applicable Closing Documents on the Closing Date in accordance with
Section 11.2), Escrow Agent shall disburse the Earnest Money to Seller, and
Seller shall be entitled, as its sole and exclusive remedy hereunder, to retain
the Earnest Money as full liquidated damages for such default of Buyer,
whereupon this Agreement shall terminate and the parties shall have no further
rights or obligations hereunder, except for those which expressly survive any
such termination. It is hereby agreed that Seller’s damages in the event of a
default by Buyer hereunder are uncertain and difficult to ascertain, and that
the Earnest Money constitutes a reasonable liquidation of such damages and is
intended not as a penalty, but as full liquidated damages. Buyer covenants not
to bring any action or suit challenging the amount of liquidated damages
provided hereunder in the event of such default. Notwithstanding the foregoing,
if Buyer interferes with or makes any attempt to interfere with Seller receiving
or

 

14



--------------------------------------------------------------------------------

retaining, as the case may be, the liquidated damages provided for in this
Section 12.1 (other than on the basis that Buyer, in good faith, disputes
Seller’s contention that Buyer is in default hereunder), Seller shall have the
right to elect to recover all collection costs necessary to enforce its rights
hereunder together with the Earnest Money. This provision shall expressly
survive the termination of this Agreement.

12.2 Seller’s Default. In the event of a default by Seller under the terms of
this Agreement which is first discovered by Buyer prior to the Closing and is
not cured by Seller within five (5) calendar days after receipt of written
notice from Buyer, or as otherwise provided hereunder (except that only one
(1) days notice shall be required for a failure by Seller to execute and tender
the Closing Documents on the Closing Date in accordance with Section 11.2),
Buyer’s sole and exclusive remedies hereunder shall be either to (i) terminate
this Agreement and receive a refund of the Earnest Money from Escrow Agent
(except as provided to the contrary in Section 8) or (ii) subject to compliance
by Buyer with Section 12.2.1, seek specific performance of Seller’s obligations
under this Agreement, without any reduction in the Purchase Price. Except as
expressly provided to the contrary in this Agreement, Buyer shall have no right
to seek or recover any damages from Seller in the event of a default by Seller
under the terms of this Agreement. Notwithstanding the foregoing, if the remedy
of specific performance is not available because of Seller’s intentional
misconduct, Buyer shall be entitled to assert a claim against Seller for damages
incurred by Buyer as a result thereof.

12.2.1 SPECIFIC PERFORMANCE. BUYER SHALL ONLY BE ENTITLED TO THE REMEDY OF
SPECIFIC PERFORMANCE IF BUYER IS READY, WILLING AND ABLE TO PERFORM BUYER’S
OBLIGATIONS UNDER THIS AGREEMENT WITHOUT ANY VARIANCE OR MODIFICATION (EXCEPT
VARIANCES AND MODIFICATIONS, IF ANY, WHICH MAY BE SET FORTH IN WRITING AND
EXECUTED AND DELIVERED BY BOTH SELLER AND BUYER), PROVIDED THAT BUYER SHALL NOT
BE REQUIRED TO DEPOSIT WITH THE ESCROW AGENT THE PURCHASE PRICE AND ANY OTHER
AMOUNTS REQUIRED OF BUYER TO CLOSE HEREUNDER UNTIL ONE DAY BEFORE THE ACTUAL
CLOSING. BUYER AND SELLER HEREBY EVIDENCE THEIR SPECIFIC CONSENT TO THE TERMS OF
THIS SECTION 12 BY PLACING THEIR INITIALS IN THE PLACE PROVIDED HEREINAFTER.

 

            Seller’s Initials     Buyer’s Initials

12.3 Seller’s Misrepresentation or Breach of Warranty. In the event of a
misrepresentation or breach of warranty by Seller under Section 8 of this
Agreement which is first discovered by Buyer after the Closing Date but within
one (1) year after the Closing Date, Buyer shall notify Seller, in writing, of
the specifics of such default. Seller shall have sixty (60) days after receipt
of Buyer’s notice in which to cure said default (or such longer time if such
default cannot be reasonably cured within said sixty (60) day period, but in no
event later than one hundred eighty (180) days). If Seller is unable to cure
said default within said cure period, Buyer’s sole recourse against Seller shall
be to file an action or proceeding against Seller for the actual damages
(excluding any consequential or punitive damages) suffered by Buyer as a direct
result of such default. No action or proceeding thereon of any kind whatsoever
shall be valid or

 

15



--------------------------------------------------------------------------------

enforceable, at law or in equity, if not commenced in the appropriate
jurisdiction within one (1) year after the Closing Date. Notwithstanding the
foregoing, the total liability of Seller for breach of warranty discovered after
the Closing Date will never exceed, in the aggregate, $500,000, except to the
extent caused by Seller’s intentional misconduct.

Section 13. Condemnation or Destruction.

13.1 Condemnation. If, prior to the Closing, all or any material part of the
Property is subject to a bona fide threat of condemnation by a body having the
power of eminent domain, or is taken by eminent domain or condemnation, or sale
in lieu thereof, then Buyer, by written notice to Seller, to be received within
twenty (20) calendar days of Buyer’s receiving Seller’s notice of such threat,
condemnation or taking, but no later than the Closing Date, may elect to
terminate this Agreement. For the purposes of this Section 13.1, a “material”
part of the Property will have been taken by condemnation or be under threat of
condemnation if the loss of such part of the Property would have a material and
adverse impact on access to the Property or operation of the Property as
contemplated by Buyer.

13.2 Damage or Destruction. If, prior to the Closing, all or any material part
of the Property is damaged or destroyed by fire or other casualty, Seller agrees
to give Buyer immediate written notice of such occurrence and the nature and
extent of such damage and destruction, and Buyer, by written notice to Seller,
to be received within twenty (20) calendar days of Buyer’s receipt of Seller’s
notice of such damage or destruction, but no later than the Closing Date, may
elect to terminate this Agreement. For the purposes of this Section 13.2, a
“material” part of the Property will have been damage or destroyed if Seller’s
estimate of the cost to repair such damage exceeds $327,500.

13.3 Termination. If this Agreement is terminated as a result of the provisions
of either Section 13.1 or Section 13.2 hereof, Buyer shall be entitled to
receive a refund of the Earnest Money from Escrow Agent, whereupon the parties
shall have no further rights or obligations hereunder, except for those which
expressly survive any such termination.

13.4 Awards and Proceeds. If Buyer does not elect (or is not entitled) to
terminate this Agreement following any notice of a threat of taking or taking by
condemnation or notice of damage or destruction to the Property, as provided
above, this Agreement shall remain in full force and effect and the conveyance
of the Property contemplated herein, less any interest taken by eminent domain
or condemnation, or sale in lieu thereof, shall be effected with no further
adjustments. At the Closing, Seller shall assign, transfer and set over to Buyer
all of Seller’s right, title and interest in and to any awards, payments or
insurance proceeds for the actual value of the property lost or destroyed, up to
but not in excess of the Purchase Price, that have been or may thereafter be
made for any such taking, sale in lieu thereof or damage or destruction, to the
extent such awards, payments or proceeds shall not have theretofore been used
for restoration of the Property pursuant to a plan of restoration approved in
advance in writing by Buyer. Seller shall also credit Buyer in cash at Closing
for any deductible amount with respect to any insurance proceeds implicated by
such damage or destruction.

 

16



--------------------------------------------------------------------------------

Section 14. Assignment.

14.1 Assignment by Buyer. Except as herein expressly provided, Buyer shall not,
without the prior written consent of Seller, which Seller may withhold in its
sole and absolute discretion, assign any of Buyer’s rights hereunder or any part
thereof to any person, firm, partnership, corporation or other entity, other
than a parent, affiliate or subsidiary, or an affiliate or subsidiary of a
parent, of Buyer or a real estate investment trust sponsored by Buyer. If any
assignment requiring Seller’s consent is made with the consent of Seller, or if
any assignment not requiring Seller’s consent is made, then the sale
contemplated by this Agreement shall be consummated in the name of, and by and
through the authorized officials of, any such assignee, but Buyer shall not be
relieved of its obligations under this Agreement.

14.2 Assignment by Seller. From and after the Contract Date, Seller shall not,
without the prior written consent of Buyer, which consent Buyer may withhold in
its sole and absolute discretion, assign, transfer, convey, hypothecate or
otherwise dispose of all or any part of its right, title or interest in or to
the Property. Notwithstanding the foregoing, Seller shall have the right to
assign, transfer or convey, without Buyer’s consent, Seller’s right, title or
interest in or to the Property (or any portion thereof) to any parent, affiliate
or subsidiary of Seller, provided that Seller remains responsible for the
performance of its covenants and obligations under this Agreement.

Section 15. Buyer’s Representation and Warranty. Buyer does hereby represent and
warrant to Seller as of the Contract Date and the Closing Date that it is a
validly formed corporation under the laws of the State of Illinois; that it is
in good standing in the state of its organization and qualified to do business
in the Commonwealth of Virginia; that it is not subject to any involuntary
proceeding for the dissolution or liquidation thereof; that it has all requisite
authorizations to enter into this Agreement with Seller and to consummate the
transactions contemplated hereby; and that the parties executing this Agreement
on behalf of Buyer are duly authorized to so do.

Section 16. Broker and Broker’s Commission.

16.1 If Closing actually occurs, Seller shall pay to Broker a commission, out of
the Seller’s proceeds at Closing, in accordance with a separate agreement
between Seller and Broker. Broker shall only be entitled to such commission if
and when the transaction contemplated herein actually closes. Buyer shall have
no responsibility for payment of such commission.

16.2 Buyer and Seller each warrant and represent to the other that, with the
exception of the Broker, such party has not employed or otherwise engaged a real
estate broker or agent in connection with the transaction contemplated hereby.
Each party agrees to indemnify and hold the other harmless from any loss or cost
suffered or incurred by it as a result of the other’s representation herein
being untrue. This Section 16 shall expressly survive the Closing hereunder and
any termination of this Agreement.

 

17



--------------------------------------------------------------------------------

Section 17. Notices.

Wherever any notice or other communication is required or permitted hereunder,
such notice or other communication shall be in writing and shall be delivered by
hand, by nationally-recognized overnight express delivery service, by U. S.
registered or certified mail, return receipt requested, postage prepaid, or by
facsimile with prompt telephone confirmation to the addresses set out below or
at such other addresses as are specified by written notice delivered in
accordance herewith:

 

SELLER:       COST PLUS, INC.    200 Fourth Street    Oakland, California 94607
   Telephone: (510) 808-9119    Facsimile: (510) 893-3084    Attn: Tom
Willardson With a copy to:       Cooper, White & Cooper LLP    201 California
Street, 17th Floor    San Francisco, CA 94111    Telephone: (415) 433-1900   
Facsimile: (415) 433-5530    Attn: Beau Simon With a copy to:       Williams
Mullen    222 Central Park Avenue    Suite 1700    Virginia Beach, VA 23462   
Telephone: (757) 473-5387    Facsimile: (757) 473-0395    Attn: William W.
Harrison, Jr. BUYER:       INLAND REAL ESTATE ACQUISITIONS, INC.    2901
Butterfield Road    Oak Brook, IL 60523    Telephone: (630) 218-4948   
Facsimile: (630) 218-4935    Attn: G. Joseph Cosenza

 

18



--------------------------------------------------------------------------------

With a copy to:       Gary Pechter, Esq.    The Inland Real Estate Group, Inc.
   2901 Butterfield Road    Oak Brook, IL 60523    Telephone: (630) 645-2084   
Facsimile: (630) 218-4900

Any notice or other communication mailed as hereinabove provided shall be deemed
effectively given and received (a) on the date of delivery, if delivered by hand
or overnight express delivery service; (b) on the date indicated on the return
receipt if mailed; or (c) on the date of transmission, if sent by facsimile with
prompt telephonic confirmation. If any notice mailed is properly addressed but
returned for any reason, such notice shall be deemed to be effective notice and
to be given on the date of mailing.

Section 18. Miscellaneous.

18.1 Governing Law; Headings; Rules of Construction. This Agreement shall be
governed by and construed in accordance with the internal laws of the
Commonwealth of Virginia, without reference to the conflicts of laws or choice
of law provisions thereof. The titles of sections and subsections herein have
been inserted as a matter of convenience of reference only and shall not control
or affect the meaning or construction of any of the terms or provisions herein.
All references herein to the singular shall include the plural, and vice versa.
The parties agree that this Agreement is the result of negotiation by the
parties, each of whom was represented by counsel, and thus, this Agreement shall
not be construed against the maker thereof.

18.2 No Waiver. Neither the failure of either party to exercise any power given
such party hereunder or to insist upon strict compliance by the other party with
its obligations hereunder, nor any custom or practice of the parties at variance
with the terms hereof shall constitute a waiver of either party’s right to
demand exact compliance with the terms hereof.

18.3 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the Property and the subject matter hereof, and
no representations, inducements, promises or agreements, oral or otherwise,
between the parties not embodied herein or incorporated herein by reference
shall be of any force or effect.

18.4 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns (subject to
Section 14 above).

18.5 Amendments. No amendment to this Agreement shall be binding on any of the
parties hereto unless such amendment is in writing and is executed by the party
against whom enforcement of such amendment is sought.

 

19



--------------------------------------------------------------------------------

18.6 Possession. Possession of the Property shall be granted by Seller to Buyer
no later than the Closing Date, subject to the Permitted Title Exceptions and
other title matters allowed under Section 5.

18.7 Date For Performance. If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regularly scheduled business day.

18.8 Recording. Seller and Buyer agree that they will not record this Agreement
and that they will not record a short form of this Agreement.

18.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which, when taken
together, shall constitute but one and the same instrument.

18.10 Time of the Essence. Time shall be of the essence of this Agreement and
each and every term and condition hereof.

18.11 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations, and is intended, and shall for all purposes be deemed to
be, a single, integrated document setting forth all of the agreements and
understandings of the parties hereto with respect to the subject matter hereof,
and superseding all prior negotiations, understandings and agreements of such
parties. If any term or provision of this Agreement or the application thereof
to any person or circumstance shall for any reason and to any extent be held to
be invalid or unenforceable, then such term or provision shall be ignored, and
to the maximum extent possible, this Agreement shall continue in full force and
effect, but without giving effect to such term or provision.

18.12 Confidentiality. Each of Seller and Buyer shall keep the terms of this
Agreement strictly confidential and shall not disclose or permit its employees
or agents to disclose the terms of this Agreement, except for reasonably
necessary disclosures to its attorneys, accountants, officers, directors, key
employees, members and lenders. Buyer agrees to keep confidential any of the
documents, material or information regarding the Property supplied to Buyer by
Seller or by any third party at Seller’s request, including, without limitation
any environmental site assessment reports furnished to Buyer except to Buyer’s
consultants, officers, directors, key employees, prospective lenders, investors,
financial advisors, attorneys and any permitted assignees of this Agreement on a
“need to know” basis, unless Buyer is compelled to disclose such documents,
material or information by law or by subpoena. Buyer agrees to indemnify and
hold harmless the Seller Related Parties from and against any and all losses,
damages, claims and liabilities of any kind (including, without limitation,
reasonable attorneys’ fees) arising out of Buyer’s breach of this Section 18.12.
In the event that the Closing does not occur in accordance with the terms of
this Agreement, Buyer shall return to Seller all of the documents, material or
information regarding the Property supplied to Buyer by Seller or at the request
of Seller. The provisions of this Section 18.12 shall survive the termination of
this Agreement but shall no longer be applicable following Closing in accordance
with the terms of this Agreement. Notwithstanding the foregoing, the provisions
of this Section 18.12 shall not apply to any information which is within the
public domain.

 

20



--------------------------------------------------------------------------------

18.13 Seller Related Parties. As used herein, the “Seller Related Parties” shall
mean Seller and its officers, directors, trustees, shareholders, partners,
members, participants, affiliates, subsidiaries, employees, representatives,
agents, contractors, heirs, legal representatives, successors and assigns.

18.14 No Offer Until Executed. The submission of this Agreement to Buyer for
examination or consideration does not constitute an offer to sell the Property
and this Agreement shall become effective, if at all, only upon the full
execution and delivery thereof by Buyer and Seller.

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and sealed by its duly authorized signatory, effective as of the day
and year first above written.

SELLER:

 

Date: October 26, 2006     COST PLUS, INC., a California corporation       By:  
/s/ Tom Willardson         Name:   Tom Willardson         Title:   Executive
Vice President and Chief Financial Officer

 

21



--------------------------------------------------------------------------------

BUYER:

 

Date: October 26, 2006     INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois
corporation       By:   /s/ G. Joseph Cosenza         Name:   G. Joseph Cosenza
        Title:   President

 

22



--------------------------------------------------------------------------------

JOINDER BY BROKER

Broker hereby joins in execution of this Agreement in its capacity as a real
estate broker licensed to do business in the Commonwealth of Virginia and
acknowledges the fee or commission due it from Seller as a result of the
transaction described in this Agreement is set forth in the letter agreement
between Seller and Broker dated                     , 2006. Broker also
acknowledges that payment of the aforesaid fee or commission is conditioned upon
the Closing and the receipt of the Purchase Price by Seller. Broker agrees to
deliver a receipt to Seller at the Closing for the fee or commission due
Seller’s Broker and a release stating that no other fees or commissions are due
it from Seller or Buyer arising out of the sale of the Property, and otherwise
in a form reasonably required by Seller or the Title Insurer. Broker warrants
and represents to Seller and Buyer that (a) Broker is a real estate broker
licensed to do business in the Commonwealth of Virginia and (b) there are no
other brokers cooperating with or claiming through or under Broker in connection
with the transaction contemplated hereby. Broker further agrees to indemnify,
defend and hold harmless Seller and Buyer from any claim whatsoever (including,
without limitation, reasonable attorneys’ fees, court costs and costs of appeal)
from a breach of any representation or warranty of Broker contained herein.

 

NAI BT Commercial Real Estate. By:      Name:      Title:     

 

23



--------------------------------------------------------------------------------

EXHIBIT A

EARNEST MONEY ESCROW AGREEMENT

This Escrow Agreement is made as of the __ day of ______, 2006, by and among
COST PLUS, INC., a California corporation (“Seller”), INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation (“Buyer”), and CHICAGO TITLE & TRUST
COMPANY (“Escrow Agent”).

RECITALS

Seller and Buyer have entered into a certain purchase and sale agreement and
joint escrow instructions (“Purchase Agreement”) concerning real property
located in Isle of Wight County, Virginia.

In connection with the Purchase Agreement, Seller and Buyer have requested
Escrow Agent to receive funds to be held in escrow and applied in accordance
with the terms and conditions of this Escrow Agreement.

NOW THEREFORE, in consideration of the above recitals, the mutual promises set
forth herein and other good and valuable consideration, the parties agree as
follows:

1. ESCROW AGENT. Chicago Title & Trust Company hereby agrees to act as Escrow
Agent in accordance with the terms and conditions hereof.

2. INITIAL DEPOSIT. Escrow Agent shall receive an initial deposit in the amount
of $1,000,000. Any additional amounts deposited with Escrow Agent shall be added
to the initial deposit and together with the initial deposit and all interest
earned thereon shall be referred to herein collectively as the “Escrow Fund”.

3. DEPOSITS OF FUNDS. All checks, money orders or drafts will be processed for
collection in the normal course of business. Escrow Agent may initially deposit
such funds in its custodial or escrow accounts which may result in the funds
being commingled with escrow funds of others for a time; however, as soon as the
Escrow Fund has been credited as collected funds to Escrow Agent’s account, then
Escrow Agent shall immediately deposit the Escrow Fund into an interest bearing
account with any reputable trust company, bank, savings bank, savings
association, or other financial services entity. Deposits held by Escrow Agent
shall be subject to the provisions of applicable state statues governing
unclaimed property. Seller and Buyer will execute the appropriate Internal
Revenue Service documentation for the giving of taxpayer identification
information relating to this account. Seller and Buyer do hereby certify that
each is aware the Federal Deposit Insurance Corporation coverages apply to a
maximum amount of $100,000 per depositor. Further, Seller and Buyer understand
that Escrow Agent assumes no responsibility for, nor will Seller or Buyer hold
same liable for any loss occurring which arises from a situation or event under
the Federal Deposit Insurance Corporation coverages.

 

A-1



--------------------------------------------------------------------------------

All interest will accrue to and be reported to the Internal Revenue Service for
the account of Buyer, as set forth below:

 

Name:    INLAND REAL ESTATE ACQUISITIONS, INC. Address:    2901 Butterfield Road
   Oak Brook, IL 60523    Attn: G. Joseph Cosenza Telephone:    (630) 218-4948
Facsimile:    (630) 218-4935

Tax Identification Number:                                                  

Escrow Agent shall not be responsible for any penalties, or loss of principal or
interest, or any delays in the withdrawal of the funds which may be imposed by
the depository institution as a result of the making or redeeming of the
investment pursuant to Seller and Buyer instructions.

4. DISBURSEMENT OF ESCROW FUND. Escrow Agent may disburse all or any portion of
the Escrow Fund in accordance with and in reliance upon written instructions
from both Seller and Buyer provided that Buyer may unilaterally withdraw the
entire Escrow Fund on or before                     , 2006. The Escrow Agent
shall have no responsibility to make an investigation or determination of any
facts underlying such instructions or as to whether any conditions upon which
the funds are to be released have been fulfilled or not fulfilled, or to whom
funds are released.

5. DEFAULT AND/OR DISPUTES. In the event any party to the transaction underlying
this Agreement shall tender any performance after the time when such performance
was due, Escrow Agent may proceed under this Agreement unless one of the parties
to this Agreement shall give to the Escrow Agent written direction to stop
further performance of the Escrow Agent’s functions hereunder. In the event
written notice of default or dispute is given to the Escrow Agent by any party,
or if Escrow Agent receives contrary written instructions from any party, the
Escrow Agent will promptly notify all parties of such notice. Thereafter, Escrow
Agent will decline to disburse funds or to deliver any instrument or otherwise
continue to perform its escrow functions, except upon receipt of a mutual
written agreement of the parties or upon an appropriate order of court. In the
event of a dispute, the Escrow Agent is authorized to deposit the escrow into a
court of competent jurisdiction for a determination as to the proper disposition
of said funds. In the event that the funds are deposited in court, the Escrow
Agent shall be entitled to file a claim in the proceeding for its costs and
counsel fees, if any.

6. ESCROW AGENT FEES AND OTHER EXPENSES. Escrow Agent shall be paid its ordinary
and reasonable charges for services provided hereunder by Seller. Escrow Agent
shall not be required to advance its own funds for any purpose provided that any
such advance, made at its option, shall be promptly reimbursed by the party for
whom it is advanced, and such optional advance shall not be an admission of
liability on the part of Escrow Agent.

 

A-2



--------------------------------------------------------------------------------

7. PERFORMANCE OF DUTIES. In performing any of its duties under this Agreement,
or upon the claimed failure to perform its duties hereunder, Escrow Agent shall
not be liable to anyone for any damages, losses or expenses which may occur as a
result of Escrow Agent so acting, or failing to act; provided, however, Escrow
Agent shall be liable for damages arising out of its willful default or gross
negligence under this Agreement. Accordingly, Escrow Agent shall not incur any
such liability with respect to (i) any good faith act or omission upon advice of
counsel given with respect to any questions relating to the duties and
responsibilities of Escrow Agent hereunder, or (ii) any good faith act or
omission in reliance upon any document, including any written notice or
instructions provided for in the Agreement, not only as to its due execution and
to the validity and effectiveness of its provisions but also as to the truth and
accuracy of any information contained therein, which Escrow Agent shall in good
faith believe to be genuine, to have been signed or presented by the proper
person or persons and to conform with the provisions of this Agreement.

8. LIMITATIONS OF LIABILITY. Escrow Agent shall not be liable for any loss or
damage resulting from the following:

(a) The effect of the transaction underlying this Agreement including without
limitation, any defect in the title to the real estate, any failure or delay in
the surrender of possession of the property, the rights or obligations of any
party in possession of the property, the financial status or insolvency of any
other party, and/or any misrepresentation of fact made by any other party;

(b) The default, error, act or failure to act by any other party to the escrow;

(c) Any loss, loss of value or impairment of funds which have been deposited in
escrow while those funds are in the course of collection or while those funds
are on deposit in a depository institution if such loss or loss of value or
impairment results from the failure, insolvency or suspension of a depository
institution;

(d) Any defects or conditions of title to any property that is the subject of
this Agreement provided, however, that this limitation of liability shall not
affect the liability of Chicago Title & Trust Company under any title insurance
policy which it has issued or may issue. NOTE: No title insurance liability is
created by this Agreement.

(e) Escrow Agent’s compliance with any legal process including but not limited
to, subpoena, writs, orders, judgments and decrees of any court whether issued
with or without jurisdiction and whether or not subsequently vacated, modified,
set aside or reversed.

9. HOLD HARMLESS. Buyer and Seller shall indemnify the Escrow Agent and hold the
Escrow Agent harmless from all damage, costs, claims and expenses arising from
performance of its duties as Escrow Agent including reasonable attorneys’ fees,
except for those damages, costs, claims and expenses resulting form the gross
negligence or willful misconduct of the Escrow Agent.

10. TERMINATION. This Agreement shall terminate upon the first to occur of
(a) one year from the date hereof, in which event Escrow Agent shall disburse
the Escrow Fund to the person who deposited such funds, less Escrow Agent’s fees
and expenses, unless this Agreement is extended by written agreement of all
parties including the Escrow Agent; (b) the disbursement by Escrow Agent of all
of the Escrow Fund; (c) the joint written instructions of Buyer and Seller.

 

A-3



--------------------------------------------------------------------------------

11. RELEASE OF PAYMENT. Payment of the funds so held in escrow by the Escrow
Agent, in accordance with the terms, conditions and provisions of this Escrow
Agreement, shall fully and completely discharge and exonerate the Escrow Agent
from any and all future liability or obligations of any nature or character at
law or equity to the parties hereto or under this Agreement.

12. NOTICES.

 

SELLER:       COST PLUS, INC.    200 Fourth Street    Oakland, California 94607
   Telephone: (510) 808-9119    Facsimile: (510) 893-3084    Attn: Tom
Willardson With a copy to:       Cooper, White & Cooper LLP    201 California
Street, 17th Floor    San Francisco, CA 94111    Telephone: (415) 433-1900   
Facsimile: (415) 433-5530    Attn: Beau Simon With a copy to:       Williams
Mullen    222 Central Park Avenue    Suite 1700    Virginia Beach, VA 23462   
Telephone: (757) 473-5387    Facsimile: (757) 473-0395    Attn: William W.
Harrison, Jr. BUYER:       INLAND REAL ESTATE ACQUISITIONS, INC.    2901
Butterfield Road    Oak Brook, IL 60523    Telephone: (630) 218-4948   
Facsimile: (630) 218-4935    Attn: G. Joseph Cosenza

 

A-4



--------------------------------------------------------------------------------

With a copy to:       Gary Pechter, Esq.    The Inland Real Estate Group, Inc.
   2901 Butterfield Road    Oak Brook, IL 60523    Telephone: (630) 645-2084   
Facsimile: (630) 218-4900 ESCROW AGENT:       CHICAGO TITLE & TRUST COMPANY   
171 North Clark Street    Div. II, 3rd Floor    Chicago, IL 60601    Attn: Nancy
Castro    Telephone: 312-223-2709    Telecopy: 312-223-2108

13. This Agreement shall be binding upon and inure to the benefit of the parties
respective successors and assigns.

14. This Agreement shall be governed by and construed in accordance with the
Laws of the Commonwealth of Virginia.

15. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which, when taken together, shall
constitute but one and the same instrument.

16. Time shall be of the essence of this Agreement and each and every term and
condition hereof.

17. In the event a dispute arises between Buyer and Seller under this Agreement,
the losing party shall pay the attorney’s fees and court costs of the prevailing
party.

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and sealed as of the date first stated above.

 

Date:                              , 2006    

SELLER:

 

COST PLUS, INC.,

a California corporation

      By:              Name:   Tom Willardson         Title:  

Executive Vice President and

Chief Financial Officer

 

A-5



--------------------------------------------------------------------------------

Date:                              , 2006    

BUYER:

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

      By:              Name:   G. Joseph Cosenza         Title:   President
Date:                              , 2006    

ESCROW AGENT:

 

CHICAGO TITLE & TRUST COMPANY

      By:              Name:           Title:         By:              Name:    
      Title:  

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B-1

LEGAL DESCRIPTION OF IMPROVED LAND

ALL THAT certain parcel of land lying, situate and being in Windsor District,
Isle of Wight County, Virginia, being designated as Parcel 4 containing 81.852
acres as shown on that certain plat entitled, “PLAT SHOWING A CONSOLIDATION OF
PARCELS 2A AND 3, SHIRLEY T. HOLLAND INDUSTRIAL PARK AND 34.520 ACRES OF LAND
FORMING PARCEL 4, SHIRLEY T. HOLLAND INDUSTRIAL PARK, WINDSOR DISTRICT, ISLE OF
WIGHT COUNTY, VIRGINIA”, dated May 3, 2004, and recorded May 14, 2004, in the
Clerk’s Office of the Circuit Court of Isle of Wight County, Virginia in Plat
Cabinet 2, Slide 119, Pages 8 and 9.

IT BEING the same property conveyed to Cost Plus, Inc., a California corporation
by deeds from the Industrial Development Authority of Isle of Wight County, a
political subdivision of the Commonwealth of Virginia, dated May 14, 2004, and
recorded as Instrument Number 040003244, and GEM Big Bethel, L.L.C., a Virginia
limited liability company, dated May 14, 2004, and recorded May 14, 2004 as
Instrument Number 040003243, and Isle of Wight County, Virginia, a political
subdivision of the Commonwealth of Virginia, dated May 14, 2004, and recorded
May 14, 2004 as Instrument Number 040003246.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

LEGAL DESCRIPTION OF FRANZ PROPERTY

ALL THAT certain parcel of land lying, situate and being in Windsor District,
Isle of Wight County, Virginia, being designated as Parcel 5, containing 2.362
acres as shown on that certain plat entitled, “PLAT SHOWING A CONSOLIDATION OF
THREE PARCELS OF LAND CONTAINING A TOTAL OF 2.362 ACRES FORMING PARCEL 5,
SHIRLEY T. INDUSTRIAL PARK”, dated May 26, 2004, and recorded July 13, 2004, in
the Clerk’s Office of the Circuit Court of Isle of Wight County (the “Clerk’s
Office”) in Plat Cabinet 2, Slide 121, Page 17.

IT BEING the same property conveyed to Cost Plus, Inc., a California corporation
by deed from the Industrial Development Authority of Isle of Wight County, a
political subdivision of the Commonwealth of Virginia, dated May 14, 2004, and
recorded May 14, 2004 as Instrument Number 040003244, and Maureen V. Franz,
dated July 12, 2004, recorded July 13, 2004 as Instrument Number 040004825.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

PERMITTED TITLE EXCEPTIONS

1. Taxes and assessments for the current fiscal year or tax period in which the
Closing occurs and subsequent years not yet due and payable.

2. Such state of facts which would are shown by the Survey.

3. Other title exceptions listed in Buyer’s Title Commitment or of public
record.

 

C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SPECIAL WARRANTY DEED

SPECIAL WARRANTY DEED

 

Tax Parcel No. _____________    Prepared by: Consideration: $52,275,000   
Williams, Mullen    222 Central Park Avenue    Suite 1700    Virginia Beach, VA
23462

THIS DEED, made this              day of                     , 2006, by and
between COST PLUS, INC., a California corporation, to be indexed as grantor (the
“Grantor”), and INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation,
to be indexed as grantee (the “Grantee”), provides as follows:

W I T N E S S E T H :

That for and in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantor does hereby grant and convey unto the Grantee with
SPECIAL WARRANTY of Title, the following described real estate, to-wit:

ALL THAT certain parcel of land lying, situate and being in Windsor District,
Isle of Wight County, Virginia, being designated as Parcel 4 containing 81.852
acres as shown on that certain plat entitled, “PLAT SHOWING A CONSOLIDATION OF
PARCELS 2A AND 3, SHIRLEY T. HOLLAND INDUSTRIAL PARK AND 34.520 ACRES OF LAND
FORMING PARCEL 4, SHIRLEY T. HOLLAND INDUSTRIAL PARK, WINDSOR DISTRICT, ISLE OF
WIGHT COUNTY, VIRGINIA”, dated May 3, 2004, and recorded May 14, 2004, in the
Clerk’s Office of the Circuit Court of Isle of Wight County, Virginia in Plat
Cabinet 2, Slide 119, Pages 8 and 9.

IT BEING the same property conveyed to Cost Plus, Inc., a California corporation
by deeds from the Industrial Development Authority of Isle of Wight County, a
political subdivision of the Commonwealth of Virginia, dated May 14, 2004, and
recorded as Instrument Number 040003244, and GEM Big Bethel, L.L.C., a Virginia
limited liability company, dated May 14, 2004, and recorded May 14, 2004 as
Instrument Number 040003243, and Isle of Wight County, Virginia, a political
subdivision of the Commonwealth of Virginia, dated May 14, 2004, and recorded
May 14, 2004 as Instrument Number 040003246.

 

D-1



--------------------------------------------------------------------------------

This conveyance is made expressly subject to recorded restrictions, conditions
and easements affecting said real estate of record.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

D-2



--------------------------------------------------------------------------------

WITNESS the following signature and seal pursuant to due corporate authority:

 

COST PLUS, INC.,   a California corporation   By:        [SEAL] Name:   Thomas
D. Willardson   Title:  

Executive Vice President and

Chief Financial Officer

 

STATE OF CALIFORNIA

                    OF                     , to-wit:

The foregoing deed was acknowledged before me, the undersigned Notary Public, in
my jurisdiction aforesaid, this          day of                     , 200_, by
Thomas D. Willardson as Executive Vice President and Chief Financial Officer of
Cost Plus, Inc., a California corporation, on behalf of the corporation.

My Commission expires:                                         
                                .

__________________________________________________

 

D-3



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF SPECIAL WARRANTY DEED

SPECIAL WARRANTY DEED

 

Tax Parcel No. _____________    Prepared by: Consideration: $52,275,000   
Williams, Mullen    222 Central Park Avenue    Suite 1700    Virginia Beach, VA
23462

THIS DEED, made this              day of                     , 2006, by and
between COST PLUS, INC., a California corporation, to be indexed as grantor (the
“Grantor”), and [Insert name of Buyer’s designated affiliate], an Illinois
                    , to be indexed as grantee (the “Grantee”), provides as
follows:

W I T N E S S E T H :

That for and in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantor does hereby grant and convey unto the Grantee with
SPECIAL WARRANTY of Title, the following described real estate, to-wit:

ALL THAT certain parcel of land lying, situate and being in Windsor District,
Isle of Wight County, Virginia, being designated as Parcel 5, containing 2.362
acres as shown on that certain plat entitled, “PLAT SHOWING A CONSOLIDATION OF
THREE PARCELS OF LAND CONTAINING A TOTAL OF 2.362 ACRES FORMING PARCEL 5,
SHIRLEY T. INDUSTRIAL PARK”, dated May 26, 2004, and recorded July 13, 2004, in
the Clerk’s Office of the Circuit Court of Isle of Wight County (the “Clerk’s
Office”) in Plat Cabinet 2, Slide 121, Page 17.

IT BEING the same property conveyed to Cost Plus, Inc., a California corporation
by deed from the Industrial Development Authority of Isle of Wight County, a
political subdivision of the Commonwealth of Virginia, dated May 14, 2004, and
recorded May 14, 2004 as Instrument Number 040003244, and Maureen V. Franz,
dated July 12, 2004, recorded July 13, 2004 as Instrument Number 040004825.

This conveyance is made expressly subject to recorded restrictions, conditions
and easements affecting said real estate of record.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

D-4



--------------------------------------------------------------------------------

WITNESS the following signature and seal pursuant to due corporate authority:

 

COST PLUS, INC.,   a California corporation   By:        [SEAL] Name:   Thomas
D. Willardson   Title:  

Executive Vice President and

Chief Financial Officer

 

STATE OF CALIFORNIA

                     OF                     , to-wit:

The foregoing deed was acknowledged before me, the undersigned Notary Public, in
my jurisdiction aforesaid, this          day of                     , 200_, by
Thomas D. Willardson as Executive Vice President and Chief Financial Officer of
Cost Plus, Inc., a California corporation, on behalf of the corporation.

My Commission expires:                                         
                                .

__________________________________________________

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

TRANSFEROR’S CERTIFICATION OF NON-FOREIGN STATUS

To inform INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation
(“Transferee”), that withholding of tax under Section 1445 of the Internal
Revenue Code of 1986, as amended (the “Code”), will not be required upon the
transfer to Transferee by COST PLUS, INC., a California corporation
(“Transferor”), of certain real property, located in Isle of Wight County,
Commonwealth of Virginia, Transferor hereby certifies to Transferee:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Code and the regulations
promulgated thereunder);

2. Transferor’s U.S. tax identification number is                     ; and

3. Transferor’s office address is 200 4th Street, Oakland, CA 94607.

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Transferor understands that Transferee is relying on this Certification in
determining whether withholding is required upon said transfer.

Under penalty of perjury, the undersigned declares that this Certification is
true and correct.

Executed as of                     , 2006.

 

COST PLUS, INC.,

a California corporation

By:      Name:   Thomas D. Willardson Title:  

Executive Vice President and

Chief Financial Officer

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

GENERAL ASSIGNMENT

THIS ASSIGNMENT is made as of the          day of                     , 2006, by
COST PLUS, INC., a California corporation (“Assignor”), to INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation (“Assignee”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution and delivery of this Assignment,
Assignor has sold, conveyed and assigned to Assignee all of its right, title and
interest in and to the real property described in Exhibit A attached hereto and
by this reference made a part hereof, together with all improvements thereon
(the “Improvements”) and all rights, easements and appurtenances thereto
(hereinafter collectively referred to as the “Property”); and

WHEREAS, Assignor has agreed to assign to Assignee all of Assignor’s right,
title and interest in and to all assignable guaranties and warranties in
connection with the Improvements and to certain property, contract rights and
other matters more fully described below subject to the terms and conditions
hereinafter set forth.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor, subject to the terms
hereof, hereby assigns, transfers, and sells to Assignee, without recourse, the
following:

(1) All Assignor’s right, title, and interest in and to all transferable
architectural, mechanical, engineering, and other plans and specifications,
including site plans, floor plans, drawings, schematics, and surveys, relating
to the Property;

(2) All transferable certificates, permissions, consents, authorizations,
variances, waivers, licenses, approvals, and other permits from any governmental
authority in respect of the Property;

(3) All the right, title, interest, claim and demand which Assignor has in the
guaranties and warranties described on Exhibit B attached hereto and
incorporated herein by this reference (collectively, the “Warranties”) in
connection with the Improvements to the extent assignable. Notwithstanding
anything to the contrary contained herein, if any Warranty cannot be assigned by
Assignor, Assignor agrees to fully cooperate with Assignee (at no cost to
Assignor) to enforce the terms of the Warranty on behalf of Assignee.

Notwithstanding anything to the contrary contained herein, this Assignment
(a) shall not apply to any portion of the Warranties or other rights or
instruments described herein which apply to Improvements not located on the
Property and (b) shall be subject and subordinate to Assignor’s assignment, if
any, of any Warranties or other rights or instruments described herein to any
tenants of the Property under leases with Assignor as of the date hereof.

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has duly executed this Assignment the day and year
first above written.

ASSIGNOR:

 

COST PLUS, INC., a California corporation By:      Name:   Tom Willardson Title:
 

Executive Vice President and

Chief Financial Officer

 

F-2



--------------------------------------------------------------------------------

EXHIBIT A TO ASSIGNMENT OF GUARANTIES AND WARRANTIES

PARCEL 1:

ALL THAT certain parcel of land lying, situate and being in Windsor District,
Isle of Wight County, Virginia, being designated as Parcel 4 containing 81.852
acres as shown on that certain plat entitled, “PLAT SHOWING A CONSOLIDATION OF
PARCELS 2A AND 3, SHIRLEY T. HOLLAND INDUSTRIAL PARK AND 34.520 ACRES OF LAND
FORMING PARCEL 4, SHIRLEY T. HOLLAND INDUSTRIAL PARK, WINDSOR DISTRICT, ISLE OF
WIGHT COUNTY, VIRGINIA”, dated May 3, 2004, and recorded May 14, 2004, in the
Clerk’s Office of the Circuit Court of Isle of Wight County, Virginia in Plat
Cabinet 2, Slide 119, Pages 8 and 9.

IT BEING the same property conveyed to Cost Plus, Inc., a California corporation
by deeds from the Industrial Development Authority of Isle of Wight County, a
political subdivision of the Commonwealth of Virginia, dated May 14, 2004, and
recorded as Instrument Number 040003244, and GEM Big Bethel, L.L.C., a Virginia
limited liability company, dated May 14, 2004, and recorded May 14, 2004 as
Instrument Number 040003243, and Isle of Wight County, Virginia, a political
subdivision of the Commonwealth of Virginia, dated May 14, 2004, and recorded
May 14, 2004 as Instrument Number 040003246.

PARCEL 2:

ALL THAT certain parcel of land lying, situate and being in Windsor District,
Isle of Wight County, Virginia, being designated as Parcel 5, containing 2.362
acres as shown on that certain plat entitled, “PLAT SHOWING A CONSOLIDATION OF
THREE PARCELS OF LAND CONTAINING A TOTAL OF 2.362 ACRES FORMING PARCEL 5,
SHIRLEY T. INDUSTRIAL PARK”, dated May 26, 2004, and recorded July 13, 2004, in
the Clerk’s Office of the Circuit Court of Isle of Wight County (the “Clerk’s
Office”) in Plat Cabinet 2, Slide 121, Page 17.

IT BEING the same property conveyed to Cost Plus, Inc., a California corporation
by deed from the Industrial Development Authority of Isle of Wight County, a
political subdivision of the Commonwealth of Virginia, dated May 14, 2004, and
recorded May 14, 2004 as Instrument Number 040003244, and Maureen V. Franz,
dated July 12, 2004, recorded July 13, 2004 as Instrument Number 040004825.

 

F-3



--------------------------------------------------------------------------------

EXHIBIT B TO GENERAL ASSIGNMENT

GUARANTIES AND WARRANTIES

EXHIBIT G

LEASE AGREEMENT

 

F-4